Exhibit 10.29

December 21, 2005

Mr. Gordon Brown

87 Addis Drive

Churchville, PA 18966

 

Dear Gordon:

We are pleased to make the following employment offer to you as Senior Vice
President—Global Lab Operations reporting directly to Paul Kelly, MD, President
and Chief Executive Officer. We are looking forward to working with you and feel
confident that you can add significant value to Orchid Cellmark (the “Company”).
The terms of your employment are detailed below. This letter agreement is
referred to herein as the “Agreement.”

 

Base Salary:    $17,916.66 pre-tax per month (paid monthly, less applicable
taxes and deductions). This is the equivalent of $215,000.00 annually.

Annual Bonus

Target:

   Up to 30% of your base salary. Your annual bonus is based upon the number of
full months employed in the performance year. The decision to award a bonus and
the amount of the bonus, if any, will be decided by the Company’s Board of
Directors in its sole discretion based on your contribution and the Company’s
performance. Equity:    It will be recommended that you be granted stock options
to purchase 100,000 shares of Orchid Cellmark Inc. Common Stock pursuant to the
Orchid 2005 Stock Plan, which describes this aspect of your compensation. All
stock option grants are contingent upon approval by the Compensation Committee
of Orchid’s Board of Directors and are priced according to the grant date. The
exercise price will be the closing price of the stock on the grant date. These
stock options will vest either based upon performance factors to be determined
between you and Dr. Kelly; provided, that the performance factors will provide
the opportunity for the stock options to be fully vested within three (3) years
of your Hire Date, or they will vest based upon time pro rata on a monthly basis
over four (4) years. Orchid’s Stock Plan Administrator will provide you with a
copy of the Plan and your Stock Option Agreement shortly after the commencement
of your employment.



--------------------------------------------------------------------------------

Mr. Gordon Brown       Additional option grants may be considered annually based
upon your performance against objectives, your general contribution towards the
Company’s success, and the Company’s business situation, all as determined
solely at the discretion of the Board of Directors. Benefits Plan:    As a
full-time employee, you are eligible to participate in the Company sponsored
medical, dental, vision, life and other insurance plans at some cost to you. The
Human Resource Department will provide you with detailed information on our
current benefits at your new employee orientation. Your coverage will begin on
your start date. Should you have any questions in the interim, please feel free
to call Lauren Vazquez at (609) 750-2390. Executive Deferred Compensation:   
The Company will contribute 5% of your annual base salary each year to an
executive deferred compensation plan. Severance:   

If you receive written notice of termination from the Company that your
employment is being terminated without “Cause”, or you give written notice of
resignation to the Company due to a “Constructive Dismissal”, or you receive
written notice of termination from the Company that your employment is being
terminated as a result of a “Change of Control” within one (1) year following
the Change of Control, then you shall be entitled to the following:

 

Twelve (12) months of continued base salary (payable one-third within thirty
(30) days after termination and the balance payable in twelve equal installments
at the same time as your salary would otherwise be payable), plus at the end of
such twelve (12) month period the Company will pay to you an amount equal to a
prorated portion of your bonus determined from January 1 of the year your
employment terminated through the date of termination. In addition, during such
twelve (12) month period, if you elect continued coverage under COBRA, the
Company will reimburse you for the same portion of your health insurance
premiums for you and your family, to the same extent the Company paid those
premiums during your employment. All payments shall be less applicable taxes and
deductions.

 

For purposes of this Agreement “Cause” shall mean that you have either (1)
intentionally committed an act or omission that materially harms the Company;
(2) been grossly negligent in performance of your duty to the Company, which is
incapable of cure or not cured within ten (10) business days of the date of
receipt by you of notice of its existence; (3) committed an act of moral
turpitude; (4) committed an act of fraud or material dishonesty in discharging
your

 

2



--------------------------------------------------------------------------------

Mr. Gordon Brown    

 

duties to the Company; (5) materially breached this Agreement or any other
agreement you have with the Company; (6) breached any code of conduct or ethics
or similar policy in effect at the Company, as all of the foregoing may be
amended from time to time; or (7) engaged in any other act or commission that
may be deemed grounds for a “cause” termination under Delaware state law.

 

For purposes of this Agreement “Constructive Dismissal” shall mean the
occurrence, without your express written consent, of any of the following: (i) a
substantial diminution in the nature or status of your position, authority or
primary duties or responsibilities; or (ii) a material breach by the Company of
this Agreement; provided, that there shall be no Constructive Dismissal unless
you provide the Board of Directors and the Chief Executive Officer with written
notice reasonably detailing the purported basis for the Constructive Dismissal
and the Company fails to remedy within sixty (60) business days after its
receipt of such notice.

 

For purposes of this agreement “Change of Control” means the occurrence of any
of the following events:

 

(i)     Ownership. Any “Person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities
(excluding for this purpose the Company or its Affiliates or any employee
benefit plan of the Company) pursuant to a transaction or a series of related
transactions which the Board of Directors does not approve; or

 

(ii)    Merger/Sale of Assets. A merger or consolidation of the Company whether
or not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such entity) at least 50% of the total voting power represented
by the voting securities of the Company or such surviving entity or parent of
such corporation outstanding immediately after such merger or consolidation, or
the consummation of an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets. “Substantially all of the
Company’s assets” shall be deemed to include the assets of all business unites
and /or divisions of the Company and all of its affiliates.

 

3



--------------------------------------------------------------------------------

Mr. Gordon Brown

 

Stock Purchase    You will be expected to purchase in the open-market either
prior to or within six (6) months after your Hire Date, ten thousand dollars
($10,000) worth of the Common Stock of the Company, and provide evidence thereof
to the Vice President—Legal Affairs. Vacation:    You will be granted 5 weeks
vacation annually which will accrue on a monthly basis. Sick Days:    Employees
are allowed 5 sick days per year. Hire Date:    January 1, 2006.

Dr. Kelly and you have discussed the possibility that the Company may seek to
appoint a Chief Operating Officer in the next twelve months. Subject to your
performance and the performance of the Company, the Company expects that you
would be considered for this position. However, you acknowledge and agree that
the decision to appoint a Chief Operating Officer or to appoint you as the Chief
Operating Officer is subject to approval by the Company’s Board of Directors in
its sole discretion, and that the Company shall have no liability or obligation
to you if no Chief Operating Officer is appointed or if you are not appointed as
the Chief Operating Officer at any time.

Your employment with Orchid Cellmark is contingent upon the following standard
items:

 

  (i) your successful completion of a credit history check through our
background screening process;

 

  (ii) you sign and be subject to a standard form of Employee Agreement (a copy
of which is provided with this letter) and complete all appropriate forms
provided to you during the transition process; and

 

  (iii) the terms of your employment shall remain confidential.

Failure to meet any of these contingencies outlined above will make you
ineligible for employment.

Anything in this Agreement to the contrary notwithstanding, you acknowledge and
agree that your employment with the Company is on an at will basis and is for no
specified term and may be terminated by the Company at any time, with or without
Cause.

This Agreement represents the Company’s and your entire understanding with
respect to the subject matter hereof and supersedes all previous understandings,
written or oral, between the Company and you concerning the subject matter
hereof. This Agreement may be amended or modified only in a writing signed by
both a duly authorized officer of the Company and you. No oral waiver, amendment
or modification shall be effective under any circumstances whatsoever. This
Agreement shall be governed by the laws of the State of Delaware.

 

4



--------------------------------------------------------------------------------

Mr. Gordon Brown

If you accept the above-described offer, please sign and return the original
copy; the second copy is for your records. I look forward to your joining Orchid
Cellmark.

 

Sincerely,

/s/ Paul Kelly

Paul Kelly

President and CEO

Enclosures:

Offer Letter Package

ACKNOWLEDGMENT:

I have read, understand and accept the foregoing terms and conditions of
employment. I further understand that while my salary, benefits, job title and
job duties may change from time to time without written modification of this
agreement, the at-will term of my employment (i.e., my right and the Company’s
right to terminate our employment relationship at any time, with or without
cause) is a term of employment that cannot be altered or modified except in
writing and signed by me and Orchid Cellmark’s CEO or Vice President—Legal
Affairs.

 

Name:

 

/s/ Gordon Brown

   

Date:

 

12/21/2005

 

5